Citation Nr: 1823647	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-18 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) with anxiety and depression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an evaluation in excess of 10 percent for right hip pain, residual of sepsis infection in right hip joint.

4.  Entitlement to an evaluation in excess of 10 percent for limitation of adduction of the right thigh, residual of sepsis infection in right hip joint.

5.  Entitlement to an evaluation in excess of 10 percent for limitation of extension of the right thigh, residual of sepsis infection in right hip joint.

6.  Entitlement to an evaluation in excess of 10 percent for reactive arthritis, left hip associated with right hip pain, residual of sepsis infection in right hip joint.
7.  Entitlement to an evaluation in excess of 10 percent for reactive arthritis, right hand associated with right hip pain, residual of sepsis infection in right hip joint.

8.  Entitlement to an evaluation in excess of 10 percent for reactive arthritis, left hand associated with right hip pain, residual of sepsis infection in right hip joint.

9.  Entitlement to service connection for a left knee disorder.

10.  Entitlement to service connection for a right knee disorder.

11.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1975.

These issues come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2016 Travel Board hearing.  A copy of the transcript is associated with the file.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD was manifested by symptoms such as anxiety, depressed mood, chronic sleep impairment, disturbances of motivation and mood, irritability (not resulting in violence), and impaired concentration, all resulting in occupational and social impairment with reduced reliability and productivity.

2. The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

3.  On August 5, 2018, prior to the promulgation of a decision on the appeals, the Board received notification from the Veteran's representative that he sought to withdraw the appeals with respect to issues 3 through 11, as listed above.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  Entitlement to a TDIU is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16  (2017).

3.  The criteria for withdrawal of the issue of entitlement to an increased rating for right hip pain have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the issue of entitlement to an increased rating for limitation of adduction of the right thigh have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the issue of entitlement to an increased rating for limitation of extension of the right thigh have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the issue of entitlement to an increased rating for reactive arthritis, left hip have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of the issue of entitlement to an increased rating for reactive arthritis, right hand have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of the issue of entitlement to an increased rating for reactive arthritis, left hand have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

9.  The criteria for withdrawal of the issue of entitlement to service connection for a left knee disorder have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

10.  The criteria for withdrawal of the issue of entitlement to service connection for a right knee disorder have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

11.  The criteria for withdrawal of the issue of entitlement to service connection for a back disorder have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204  (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board has determined that a uniform rating is appropriate throughout the entire period on appeal.

The Veteran's acquired psychiatric disorder to include PTSD with anxiety and depression is assigned a 50 percent evaluation under Diagnostic Code 9411.  The Veteran filed an increased rating claim on March 23, 2012.

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130  means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 . The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015). The RO originally certified the Veteran's appeal to the Board in June 2016.  As a result, the DSM-5 applies.  Thus, the Board will not use previously recorded GAF scores to determine the appropriate evaluation for the Veteran's PTSD.  Golden v. Shulkin, No. 16-1208, 2018 Vet. App. LEXIS 202 (Feb, 23. 2018) ("the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.")

Factual Background

At a June 2012 VA psychiatric examination, the examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily.  The Veteran retired in 2000 from the railroad.  He was involved in local Veteran's groups.  Reported symptoms included recurrent distressing dreams, intense psychological distress and reactivity at exposure to external and internal cues, avoidance efforts, sleep impairment, hypervigilance, exaggerated startle response, depressed mood, irritability, and anxiety.

At a February 2014 VA examination, the examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran worked approximately an hour a day as a volunteer at the American Legion.  Symptoms reported included recurrent distressing memories and dreams, intense or prolonged  psychological distress at exposure to internal or external cues, avoidance efforts, persistent negative emotional state, persistent and distorted cognitions, hypervigilance, depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, and disturbances of motivation and mood.

At a September 2015 VA examination, the examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  Reported symptoms included recurrent distressing memories and dreams, intense or prolonged  psychological distress at exposure to internal or external cues, avoidance efforts, persistent negative emotional state, markedly diminished interest or participation in significant activities, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, depressed mood, anxiety, panic attack that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  

At the Veteran's July 2016 Travel Board hearing, the Veteran and his wife testified that he experiences significant anger, frustration, impatience, mercurial emotions, and was easily disturbed.  The Veteran and his wife commented that he had difficulty with other people and crowded areas and was unable to focus enough to maintain a job.

Analysis

After a review of the medical and lay evidence of record, an evaluation in excess of 50 percent is not warranted for any period on appeal.  The evidence suggests that the Veteran's symptomatology has more nearly approximated occupational and social impairment associated with a 50 percent disability rating for the entire period on appeal.  In other words, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation, nor does it demonstrate deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports and lay statements regarding the impact of the Veteran's PTSD on his occupational and social impairment.  During the entire period, the Veteran reported recurrent and distressing recollections and dreams of the events; depressed mood; disturbances of mood and motivation; sleep impairment; irritability; and difficulty concentrating, among other symptoms.  

It is documented that the Veteran has struggled with many social interactions.  The Board finds that the degree to which the Veteran's PTSD inhibits his social relationships is consistent with the criteria of a 50 percent evaluation.  The evidence does not suggest that the Veteran is incapable of establishing and maintaining effective relationships.   

Perhaps most notable are the Veteran's symptoms of irritability, hypervigilance, and difficulty concentrating.  There is no evidence that the Veteran's irritability has resulted in violence or that his hypervigilance has interfered with routine activities.  To the extent that the Veteran has difficulty concentrating, there is no indication of abnormal speech or disorientation. 

Furthermore, the objective medical conclusions of the VA examiners with respect to the severity of the Veteran's occupational and social impairment, while not determinative, are not consistent with occupational and social impairment with deficiencies in most areas.

Thus, the Board finds that for this period the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the now assigned 50 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.

III. TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The Veteran is in receipt of service connection for: an acquired psychiatric disorder to include PTSD, evaluated as 50 percent disabling; right hip pain, evaluated as 10 percent disabling; limitation of adduction of the right thigh, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; reactive arthritis, right hand, evaluated as 10 percent disabling; reactive arthritis, left hand, evaluated as 10 percent disabling; reactive arthritis, left hip, evaluated as 10 percent disabling; limitation of extension of the right thigh, evaluated as 10 percent disabling; scar, posterior right hip, evaluated as noncompensable; and bilateral hearing loss, evaluated as noncompensable.  The Veteran has a combined disability evaluation of 80 percent.  As a result, he meets the schedular criteria for a TDIU.

In evaluating entitlement to a TDIU, the central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).
The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran's March 2012 Application for a TDIU claimed that his hip disabilities and PTSD prevented him from obtaining employment.  The Veteran reported that he last worked full-time in 2000.  

At the Veteran's July 2016 Travel Board hearing, the Veteran and his wife testified that a variety of symptoms, stemming primarily from his PTSD, resulted in his inability to maintain employment.  Specifically, the Veteran and his wife testified that his irritability, impatience, and fluctuating emotions made it difficult to work with other people.  Of primary importance was the Veteran's difficulty maintaining concentration.  The Veterans Law Judge commented on as much during the hearing.  The Veteran specifically addressed his work related to his family's ranch and his performance in rodeo competitions, from both a physical and financial standpoint.  

A review of the medical evidence and lay evidence indicates that the Veteran's service-connected disabilities have rendered him unemployable.  The medical evidence, to include an April 2014 VA medical opinion, suggests that by themselves, the Veteran's physical disabilities do not render him unable to maintain employment.  The April 2014 VA examiner commented that if the Veteran is able to take 10 minute breaks every hour or so, he would not have any physical limitations.  However, when viewed in concert with the impairment resulting from his psychiatric disorder, including difficulty interacting with others and significant limitations of concentration, the Board finds that the Veteran is unemployable as a result of his service-connected disabilities.  The Board has made this determination after a thorough review of the medical evidence of record, to include the aforementioned VA examinations. 

In reaching this finding, the Board has considered both the Veteran's involvement in his family ranch and his competition in rodeo events.  Specific to the family ranch, testimony at the July 2016 Board hearing made clear that the Veteran's actual involvement is limited and that any financial gain is minimal, if at all.  Regarding his involvement in rodeo competitions, the Veteran testified that such involvement amounted to a diversion or therapeutic activity, as opposed to a substantial source of income.  From a physical standpoint, the Veteran made clear that his involvement was limited to a relatively short period of riding a horse.  The Board finds the testimony of the Veteran and his wife with respect to these matters to be credible.  

In sum, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  While his physical limitations resulting from service-connected disabilities may not substantially impact his employability, when coupled with the manifestations of his PTSD, the Board finds that he is unable to secure or follow any form of employment, to include physical and sedentary employment.  

As noted above, the Veteran's PTSD has manifested in a variety of symptoms.  Most relevant is the Veteran's limited ability to interact with others as the result of irritability, impatience, and fluctuating emotions, and the significant impairment resulting from his limited ability to maintain concentration.  Thus, his impairment with respect to the ability to interact and work with other people, to concentrate in an employment setting, to have interest and motivation to engage in employment activities, to deal with stress and to make decisions negatively impact the Veteran's ability to work in essentially any employment setting.  As such, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Accordingly, the Board concludes that entitlement to a TDIU is warranted and the Veteran's claim is therefore granted.  38 U.S.C. § 1155; 38 C.F.R. § 4.16.

IV. Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran, through his authorized representative, indicated in an August 2016 signed statement that he wishes to withdraw his appeal with respect to the following issues: (1) entitlement to an increased rating for right hip pain; (2) entitlement to an increased rating for limitation of adduction of the right thigh; (3) entitlement to an increased rating for limitation of extension of the right thigh; (4) entitlement to an increased rating for reactive arthritis, left hip; (5) entitlement to an increased rating for reactive arthritis, right hand; (6) entitlement to an increased rating for reactive arthritis, left hand; (7) entitlement to service connection for a left knee disorder; (8) entitlement to service connection for a right knee disorder; and (9) entitlement to service connection for a back disorder.  With respect to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) with anxiety and depression  is denied.

Entitlement to a TDIU is granted.

The appeal regarding the claim of entitlement to an evaluation in excess of 10 percent for right hip pain is dismissed.

The appeal regarding the claim of entitlement to an evaluation in excess of 10 percent for limitation of adduction of the right thigh is dismissed.

The appeal regarding the claim of entitlement to an evaluation in excess of 10 percent for limitation of extension of the right thigh is dismissed.
The appeal regarding the claim of entitlement to an evaluation in excess of 10 percent for reactive arthritis, left hip associated with right hip pain is dismissed.

The appeal regarding the claim of entitlement to an evaluation in excess of 10 percent for reactive arthritis, right hand associated with right hip pain is dismissed.

The appeal regarding the claim of entitlement to an evaluation in excess of 10 percent for reactive arthritis, left hand associated with right hip pain is dismissed.

The appeal regarding the claim of entitlement to service connection for a left knee disorder is dismissed.

The appeal regarding the claim of entitlement to service connection for a right knee disorder is dismissed.

The appeal regarding the claim of entitlement to service connection for a back disorder is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


